         Case 2:19-cv-03646-JLS Document 19 Filed 09/21/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHAEL MALIK ALLAH,                         :
     Petitioner,                             :
                                             :
                      v.                     :       CIVIL ACTION NO. 19-CV-3646
                                             :
D.F. OBERLANDER, et al.,                     :
      Respondents.                           :

                                             ORDER

       AND NOW this 21st        day of September, 2020, upon careful and independent review of

the petition for writ of habeas corpus, and the Report and Recommendation of the Honorable

Richard A. Lloret, and with no objections being filed to the Report and Recommendation, it is

hereby ORDERED as follows:

       1. The Report and Recommendation is APPROVED and ADOPTED;

       2. The petition for writ of habeas corpus is DISMISSED;

       3. There is no basis for the issuance of a certificate of appealability; and

       4. The Clerk shall close this case.



                                             BY THE COURT:



                                             /s/ Jeffrey L. Schmehl
                                             JEFFREY L. SCHMEHL, J.
